UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 3, 2011 Tutor Perini Corporation (Exact name of registrant as specified in its charter) Massachusetts (State or other jurisdiction of incorporation or organization) 1-6314 (Commission file number) 04-1717070 (I.R.S. Employer Identification No.) 15901 Olden Street, Sylmar, California 91342-1093 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (818) 362-8391 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure OnJanuary 3, 2011, Tutor Perini Corporation (the "Company") completed the purchase of all of the outstanding capital stock of Fisk Acquisition, Inc. ("Fisk"), the parent company of Fisk Electric Company anda Delaware corporation, (the "Acquisition"), pursuant to the terms of a Stock Purchase Agreement, dated January 3, 2011, by and among the Company, Fisk and Larry C. Brookshire, the sole shareholder of Fisk (the "Shareholder"). The aggregate purchase price was $105 million (subject to a post closing net worth adjustment). Additionally, the Shareholder is entitled to additional consideration in the form of an earn-out capped at an aggregate of $15 million based on Fisk's performance over the next three years. On January 3, 2011, the Company issued a press release announcing the closing of the Acquisition. A copy of the press release isfurnishedas Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits (d) Exhibits. 99.1 Press Release of Tutor Perini Corporation datedJanuary 3, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended,the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 4, 2011 Tutor Perini Corporation By: /s/Kenneth R. Burk Kenneth R. Burk Executive Vice President and Chief Financial Officer
